Citation Nr: 1515866	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected insomnia.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001 and from February 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for insomnia and assigned a 10 percent rating, effective from March 20, 2009.  Subsequently, in a December 2013 rating decision, the RO increased the rating for insomnia from 10 percent to 30 percent from March 20, 2009.


FINDING OF FACT

For the entire rating period under appeal, the Veteran's insomnia has been manifested by symptoms productive of functional impairment comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for insomnia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for insomnia arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

A VA letter issued in April 2009 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran appropriate VA examinations in October 2011 and November 2013, to ascertain the current severity of his insomnia.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner discussed the history of the Veteran's insomnia, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his insomnia.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for insomnia was granted in a November 2011 rating decision effective from March 20, 2009, with an initial rating of 10 percent.  As such, the rating period on appeal for the initial rating for insomnia is from March 20, 2009.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  In a March 2013 rating decision, the RO granted an increased 30 percent rating for insomnia from March 20, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's insomnia is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9435.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

In a May 2011 letter, the Veteran's primary care physician, James A. Woodmansee, M.D. wrote that the Veteran was initially diagnosed with primary insomnia in October 2007.  The Veteran's predominant complaint was difficulty initiating or maintaining sleep and his sleep disturbance and lack of restorative sleep was associated with daytime fatigue.  Dr. Woodmansee noted that the Veteran's fatigue had caused clinically significant distress and impairment in social, occupational and other important areas of functioning.  He had symptoms of very mild depression and anxiety which had never risen to a level of a psychiatric disorder.  It was further noted that although the Veteran was compliant when taking the medication, his symptoms often broke through and continued to cause significant disturbance in his functioning.

The Veteran was provided a VA examination in October 2011.  The examiner indicated that the claims file was reviewed.  The diagnosis was primary insomnia, and a GAF score of 75 was listed for the diagnosis.  The examiner noted that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms of controlled by medication.

As to the Veteran's social/marital/family history, the Veteran reported that he has been married to his first wife for 11 years, with 3 young children.  He had an excellent relationship with his children and a mostly good relationship with his wife.  He reported that his insomnia would sometimes cause him to feel more "grumpy" the next day, and sometimes that will show up in the relationship with his wife.  He maintained a close relationship with his sister and his parents.  He had several friends and kept quite active with his friends.  He also enjoyed spending time with his wife and children.

As to occupational history, the Veteran reported currently holding two jobs and working 40 or more hours per week as a property manager for an apartment complex.  He also worked 20 to 40 hours per week as an independent contractor as a marketer.  He stated that he enjoyed both of his jobs and his employers were quite pleased with his work; sometimes it was a bit much for him when he ended up working 80 hours in one week.

The Veteran was not currently prescribed any medications for insomnia or any mental health disorder.  He last took a prescription medication for insomnia more than one year ago.  He used to take Ambien and Lunesta but they caused side effects of depression or daytime tiredness.  He had a significant amount of difficulty falling or staying asleep, which caused fatigue the next day and a bit of irritability with family members, particularly with his wife.  

On a good night, he would lie in bed for 30 minutes and then fall asleep, followed by intermittent bouts of middle insomnia.  On a bad night, he would not fall asleep for several hours and would be lucky to achieve 3 hours of sleep.  

He reported his insomnia had improved during the past years as a result of taking a nutritional supplement.  He would occasionally use over-the-counter (OTC) Unisom tablet and usually sleep better that night but it left him feeling groggy the next day, so he rarely took Unisom.

He reported his mood during the past month had been mostly happy and "a little stressed."  He enjoyed life and was positive/hopeful about the future.  He had a fair overall energy level.  He was practicing good sleep hygiene, including no caffeine after 6 PM, not staying in bed for more than an hour if he could not sleep, not taking daytime naps, not eating before bedtime, thinking positive thoughts, and drinking plenty of water.  He typically went to bed between 11 PM and midnight and got up for the day between 7 and 8 AM.  He slept from 3 to 8 hours per night.

He had good self-esteem, concentrated well, and had never experienced any suicidal thoughts.  He denied recent episodes of tearfulness or crying and was hopeful about the future.  He denied any past history of manic episodes, inflated mood for 4 days or longer, inflated self-esteem, grandiosity, hyperverbality, pressured speech, marked distractibility, marked increase in participation in goal-directed or pleasurable activities, major spending sprees, panic attacks, obsession or compulsion, simple phobias, nightmares or flashbacks, significant problems with attention, concentration, overt impulsiveness, fidgetiness or hyperactivity, eating disorder, or psychotic symptoms.  He presented with good hygiene and reported showering/bathing on a daily to twice daily basis.  He had not been violent with another person at any time and had never attempted suicide nor had he seriously contemplated suicide at any time during his lifetime.  

On mental status examination, the Veteran was fully oriented and presented with good hygiene and clean casual clothing, with no acute distress.  His behavior was appropriate, calm, cooperative, pleasant, and not obsessive or ritualistic, and he had friendly attitude.  He had no problems with impulse control.  His mood was "a little tried but happy."  His affect was full and slightly fatigued.  His eye contact was good.  His speech was normal and appropriately verbal and not pressured.  He denied current or recent suicidal ideation, paranoid ideation or hallucinations, and no delusional statements were made.  His thoughts were linear, adequately organized, and easy to understand and follow.  His response to immediate attention was quick and accurate and he was able to offer abstract interpretations of proverbs and similarities.  3 out of 3 items were recalled in 5 minutes without any prompting needed and he was able to name all 5 of the last 5 United States presidents without errors.  His judgement and insight were good.  The examiner found the Veteran's symptom of chronic sleep impairment applicable to his diagnosis.  The Veteran was capable of managing his financial affairs.

In a November 2012 statement, the Veteran reported that due to his sleep disability, he had memory lapses that were chronic in nature and ranged from forgetting appointments and work tasks to complete to not remembering where he put his wallet.  He related on many occasions, he could not remember his user name or password at work.  He had to keep multiple to-do and reminder lists which became too extensive to be helpful.  He experienced panic attacks which have increased in frequency from twice monthly to weekly during which he felt very anxious with a palpable sensation of having extra weight put on him.  He also reported increased anxiety level and lack of energy to stay active socially and engage in family activities.  At work, he felt he did not have the energy for completing all of his work tasks and experienced a great deal of nervousness and anxiety in regards to specific tasks that he completed.  He also stated his insomnia affected his relationship with his wife due to irritability directed at her after a sleepless night.  He further reported a noticeable increase in depression.  According to an informal sleep journal he kept over the course of two weeks, he had only one night of restful sleep, three nights of no sleep at all, and eight nights of 2 to 5 hours of fragmented sleep.

In his May 2013 substantive appeal, the Veteran's representative argues that the Veteran's insomnia is a routine occurrence that affects his daily life and functioning nightly and daily.

A copy of sleep journal kept by the Veteran for a period of two weeks from October 29, 2013 to November 14, 2013 reflect that he was late for work on 1 day and he felt groggy or very tired all day on 2 days.  He slept well on 4 days.  He reported experiencing panic attacks for about 5 to 15 minutes weekly and more depressed mood when taking medications.

The Veteran underwent another VA examination in November 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran's mental disorder diagnosis was primary insomnia, and a GAF score of 75 was noted.  The examiner noted that the Veteran's level of occupational and social impairment with regard to his mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms of controlled by medication.

As to the Veteran's social and occupational functioning, the Veteran reported that he had been in his first marriage since June 2000.  He had 3 young children.  He further reported that he worked for a marketing company for 6 years after his active duty but the company went out of business.  For the last two and a half years, he had been working as a property manager for 40 to 50 hours.  When asked how things were going at work, he replied "I like it, it's a job."  He denied having any conflicts with coworkers or supervisors.  Occasionally, he went in late for work due to his sleep problems.

Relevant to his mental health history, he related that he currently was not receiving any treatment for insomnia.  He might take some OTC insomnia pills, such as Unisom, but it was very sporadic.  He stated he was reluctant to receive treatment for his insomnia because he doubted the medication would be effective.  He was aware of sleep hygiene practices and practiced them in his daily life.  He described that without medication he might go to bed between 10:30 to 11 PM but would never really fall asleep.  He might sleep for 30 minutes, wake up and then sleep 30 to 40 minutes and wake up again.  He spent the entire night tossing and turning and did not get any restorative sleep.  He would wake up around 6:45 to 7:00 AM for get his children ready for school and then go to work.  He related that recently his wife had to take the children to school because when he did fall asleep he woke up late causing him to be late for work.  He denied having any nightmares.  He stated that Unisom helped him sleep 2 to 3 hours if it did work but he felt tired the next day.  He always felt tired due to the lack of sleep.  He would take out being tired on his family and he was worried about work because he occasionally went in late.  He stated his wife understood a little more than the children but she was not happy.

He denied current suicidal or homicidal ideation, any history of suicide attempts or psychiatric hospitalizations.  He also denied any angry outbursts.  Although he would become irritable, there was no hitting or punching.  He had trouble remembering names, passwords at work, and phone numbers, and had to write them down.  He denied any overt panic attacks.  He practiced good sleep hygiene, such as restricting diet and restricting consumption of caffeine.  He did not like taking any medications for sleep because they were addictive and had side effects of causing depression.  The Veteran denied having any legal problems or substance abuse problems.  The examiner found the Veteran's symptom of chronic sleep impairment applicable to his diagnosis.  The Veteran was capable of managing his financial affairs.

On mental status examination, the Veteran was dressed appropriate for the occasion and there was no evidence of impairment of thought process or communication, delusions, or hallucinations.  He showed good eye contact and interacted appropriately during the examination.  No inappropriate behavior was shown.  He denied current suicidal or homicidal thoughts, and had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time and subjectively endorsed some short-term memory impairment.  There was no evidence of obsessive or ritualistic behavior and his speech was normal.  There was no evidence of panic attacks.  His mood was euthymic and his affect was appropriate.  His impulse control was fair and his insight and judgement were fair.

In written statements dated December 2013 and August 2014, the Veteran's representative contends that the circumstances of the Veteran's insomnia disability is unique and requests a higher rating based on an extraschedular basis.  Specifically, the representative claims that per the Veteran's sleep journal kept for several months, his chronic severe sleep impairment affects his social and occupational adaptability.  It was noted that in any given week, he is late for work at least two days because of his extremely poor sleep hygiene and consequently his children are late for school.  He averages 4 hours of sleep a night, waking up a minimum of two times per night.  Sleep aids prove to be wholly ineffective.  He has depression due to the long term effects of sleep deprivation and his memory loss borders on troubling.  He forgets even the most repetitive tasks or concepts, such as passwords and tasks requiring completion.  The representative claims that if not for the Veteran's protected work environment, he would not be able to maintain employment at the number of days he is late for work or misses work entirely due to his fitful sleep patterns.

A copy of sleep journal kept by the Veteran for a period of approximately four months from August 12, 2013 to December 8, 2013 reflect that he was late for work on 12 days and missed work on 3 days.  He slept well on about 5 days.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from the Veteran's insomnia most closely approximates the criteria for a 30 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.  In reaching this determination, the Board finds significant that the GAF scores, estimated by the VA examiners who conducted a comprehensive psychiatric assessment of the Veteran and diagnosed primary insomnia, were 75, as discussed above, are indicative of transient symptoms and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument, and no more than slight impairment in social or occupational functioning.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology consisting of difficulty initiating and maintaining sleep, daytime fatigue, irritability, anxiety, panic attacks, lack of energy, and mild memory loss corresponds with, and is compatible with a GAF score in the 70s.

In this regard, the Board finds that functional impairment comparable to reduced reliability and productivity has not been shown in this case.  Significantly, both the October 2011 and November 2013 VA examiners did not find such level of occupational and social impairment.  Rather, both VA examiners, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed primary insomnia, and found that his mental diagnosis was best summarized as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress," which is the criteria for 10 percent rating.  See 38 C.F.R. § 4.130.

In the May 2013 substantive appeal, the Veteran's representative argued that although the October 2011 VA examiner noted the Veteran experienced 3 to 8 hours of sleep per night, that is a far reaching sleep range, and the examiner's findings were based on the Veteran's symptoms experienced on nights with closer to 8 hours of sleep and the examiner failed to expound on the symptomatology the Veteran experienced on nights with closer to 3 hours of sleep.  However, after carefully reviewing the October 2011 VA examination report, the Board finds that there is no basis for such an assumption that the examination findings were primarily based on symptoms experienced on good nights with closer to 8 hours of sleep.  In fact, the examiner described the Veteran's sleep pattern for both good and bad nights and noted the Veteran's overall symptoms, not restricted to only those shown on days after a good night's sleep.

The VA examiners noted as to the Veteran's social functioning that he has been married to wife for almost 15 years now, with three children, and he maintained close relationship with his sister and his parents; he also had several friends and stayed active socially.  He reported that his marital relationship was affected by his sleep disability due to his irritability towards his family, especially to his wife, caused by lack of sleep and fatigue.  Nevertheless, on the October 2011 VA examination, he reported an excellent relationship with his children and a "mostly good" relationship with his wife.  He reported during the November 2013 VA examination that his wife understood a little more than the children although she was not happy; she told him the mornings were the worst and in the mornings, he did not feel like talking and he was like "just let me be."  He denied any angry outbursts.  Based on the foregoing statements, although the Veteran's irritability caused by lack of sleep may have a negative impact on his family relationship, it does not support a finding of difficulty in establishing and maintaining effective social relationships as he maintained a "mostly good" relationship with his wife over 13 years, excellent relationship with his children and close relationship with his sister and his parents.

Relevant to occupational functioning, the record reflects that the Veteran was holding two jobs working more than 40 hours per week in October 2011, and he was working as a property manager for 50 hours in November 2013.  During the October 2011 VA examination, he stated that his employers were quite pleased with his work.  During the November 2013 VA examination, although he reported that he was occasionally late for work due to his sleep problems, he denied having any conflicts with coworkers or supervisors.

In an October 2014 statement, the Veteran's representative indicated that the Veteran's employment was terminated when his employer recently sold the business.  The new owner was unwilling to hire the Veteran for his former position.  The Veteran felt that it was due to his disability as his tardiness was of record with the previous owner.  However, the Board finds that there is no evidence that that was actually the case.  Further, the mere fact that one employer would not hire him does not show that he is not able to find another job.  Indeed, the Veteran has shown to have worked in two jobs at one point during the appeal period.  The sleep journal entries kept by the Veteran reflect that he was late for work or missed work due to his insomnia once a week on average.  The Board finds that although the frequency of tardiness at work may cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, it does not rise to the level of reduced reliability and productivity as his employers were quite pleased with his work and he did not have any issues other than those caused by tardiness at work.

Nor does the credible lay and medical evidence demonstrate a level of functional impairment comparable to flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, as reflected by the October 2011 and November 2013 VA examination reports.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  On mental status examinations, the Veteran showed "a little tired but happy" and euthymic mood, "full but slight fatigued" and appropriate affect, normal speech, and his judgement and insight were good or fair.  During the October 2011 VA examination, the Veteran was able to offer abstract interpretations of proverbs and similarities and the November 2013 VA examination noted no evidence of impairment in thought process or communication.

The Veteran claims he has memory lapses that are chronic and range from forgetting appointments or work tasks to complete to not remembering where he put his wallet.  He stated that on many occasions, he could not remember names or passwords at work.  Although the Veteran's representative indicated in the December 2013 statement that the Veteran forgets even the most repetitive tasks or concepts, such as passwords and tasks requiring completion, the clinical examinations revealed that his immediate and long-term recall testing was normal.  Thus, although the Veteran is competent to report observable symptoms, such as forgetfulness, the Board finds the subjective statements of interest are not credible as to severity because they are contradicted by objective clinical examination findings.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify."); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's mild memory loss, such as forgetting names, direction or recent events, is already contemplated by the rating criteria for a 30 percent rating.  In November 2012, the Veteran also reported experiencing panic attacks on a weekly basis.  He described them as feeling very anxious with a sensation of having extra weight put on him.  However, during the November 2013 VA examination, the Veteran denied any overt panic attacks and there was no evidence of panic attacks.  At any rate, he has not reported the frequency of panic attacks was more than once a week.

As such, the evidence does not support a finding of occupational and social impairment comparable to reduced reliability and productivity, that is, the criteria for a 50 percent rating for insomnia.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 30 percent disability rating, and therefore the 30 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected insomnia.  See Thun, 22 Vet. App. at 115.  The Veteran's insomnia is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  When comparing the Veteran's symptoms of difficulty initiating and maintaining sleep, daytime fatigue, irritability, anxiety, panic attacks, lack of energy, and mild memory loss, as well as social and occupational impairment caused by these symptoms, with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the currently assigned rating and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.

Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from the sleep disability with the pertinent schedular criteria does not show that the service-connected insomnia presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's insomnia.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Nevertheless, as discussed above, the Veteran's representative claims in the October 2014 statement that the Veteran's employment was terminated by a new owner when his previous employer sold the business possibly due to his record of tardiness.  However, the mere fact that the Veteran was terminated from one job does not show that he is not able to find another job.  Given that the Veteran's longstanding positive employment history prior to the termination, with no evidence of significant difficulty to perform occupational tasks other than occasional tardiness, the Board finds that marked interference with employment due to insomnia has not been shown.  Additionally, the record does not show any hospitalization due to insomnia.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected insomnia, there is no evidence of record that would warrant a rating greater than 30 percent for his insomnia during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  Rather, the medical evidence of record reflects that the Veteran had similar psychological symptoms which appear to have remained relatively stable throughout the rating period under appeal.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that he was worried about his job due to occasional tardiness and that he was recently let go when his employer sold the business.  Although he is currently unemployed the record does not reflect that such unemployment was due to his sleep disability.  Rather, the record reflects that despite his occasional tardiness at work, he had been employed full time until recently.  During the October 2011 VA examination, he stated that his employers were quite pleased with his work, and during the November 2013 VA examination, he reported that he liked his job and denied having any conflicts with coworkers or supervisors.  The sleep journal entries kept by the Veteran reflect that he was late for work or missed work due to his sleep disability once a week on average.  However, the evidence does not support that the Veteran's sleep disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's insomnia, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected insomnia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


